Citation Nr: 0703103	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active duty service from December 1944 to February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2004 the veteran withdrew her claim to reopen for 
service connection for the cause of the veteran's death and 
thus this claim is no longer in appellate status.  
Subsequently in December 2004 the veteran requested a Board 
hearing at the RO, however she did not appear to have 
perfected any appeal at that time and the Board hereby refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a February 2002 decision, the RO denied a claim of 
entitlement to nonservice-connected death pension benefits.  
The appellant did not file a notice of disagreement.

2.  In January 2005, the veteran requested that her claim for 
nonservice-connected death pension benefits be reopened. 

3.  Evidence received since the February 2002 decision when 
considered alone or together with all of the evidence, both 
old and new, does not raise a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the RO denied the appellant's 
claim in February 2002, which is final, is not new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2002 RO decision, the veteran's claim for 
nonservice-connected death pension benefits was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the February 2002 decision.  The February 2002 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

In January 2005, the veteran requested that her claim for 
nonservice-connected death pension benefits be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the February 2002 decision to deny 
the appellant's claim for nonservice-connected death pension 
benefits was essentially based on the finding that the 
veteran did not have the requisite service for these 
benefits.  In connection with her current attempt to reopen 
her claim, additional evidence from the appellant has been 
received.  

Evidence at the time of February 2002 decision included the 
service department's verification of the veteran's active 
duty service and Affidavit from the Philippine Army 
Personnel.  Evidence received since that times includes a 
duplicate copy of the Affidavit from the Philippine Army 
Personnel, Certificate of Appreciation signed by the 
President of the United States and a document from the 
Philippine Veterans Affairs Office.  

The appellant has provided no new and material evidence to 
substantiate her nonservice-connected death pension benefits 
claim.  The Affidavit from the Philippine Army Personnel is 
not new as it was of record at the time of the last final RO 
decision.  The United States Court of Appeals for Veterans 
Claims has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
None of the newly received evidence pertains to the service 
department's findings regarding the veteran's active duty 
service.  Evidence received subsequent to the RO's February 
2002 decision is cumulative or redundant and does not, either 
by itself or in connection with other evidence of record, 
raise a reasonable possibility of substantiating the 
appellant's claims for nonservice-connected death pension 
benefits.  As such, the evidence received is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to nonservice-connected death pension benefits.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
In the case at hand, in the January 2005 decision and March 
2005 duty to assist letter, the appellant was notified of the 
evidence needed to substantiate her claim and the evidence 
she and VA were responsible for obtaining.  Nevertheless, as 
the law is dispositive in the instant case, VCAA is not 
applicable.  




ORDER

New and material evidence has not been received to reopen the 
appellant's claim for nonservice-connected death pension 
benefits.  The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


